office_of_chief_counsel number info release date department of the treasury internal_revenue_service washington d c date cc intl br1 ------------- genin-148220-03 uil dr kala s sridhar associate professor indian institute of management prabandh nagar off sitapur road lucknow india dear --------------- reference refund of social_security_tax withheld this is a general information_letter in response to your letter dated date please note that this general information_letter is advisory only and has no binding effect on the internal_revenue_service in your letter you state that you and your husband are united_states permanent resident aliens green card holders you are currently living in india but you previously resided in the united_states and contributed to the united_states social_security system you are requesting a refund of the social_security_taxes withheld from your income while you were living in the united_states in your letter you refer to an irs document presp-165857-01 as the basis of your request that document addressed the refund of u s income taxes withheld on payments of social_security_benefits to certain retirees who have retained their u s green cards but who are currently living outside of the united_states in your case you did not indicate that you are currently receiving benefit payments rather you indicated that you contributed to social_security while living and working in the united_states individuals must pay social_security_taxes on wages earned from employment in the united_states unless their wages are specifically exempted they are not entitled to refunds unless the tax was erroneously withheld if you require a definitive genin-148220-03 determination of the law applicable to your particular facts you may submit a request for a private_letter_ruling along with the applicable user_fee according to the rules set forth in section of revproc_2003_1 2003_1_irb_1 date available at www irs gov pub irs-irbs irb03-01 pdf sincerely _______________________________ m grace fleeman senior counsel branch associate chief_counsel international
